Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-132577 PROSPECTUS SUPPLEMENT NO. 2 to prospectus dated May 7, 2008 11,512,137 Shares Common Stock The following information supplements the prospectus dated May 7, 2008, relating to the offer and sale by the selling stockholders identified in the prospectus of up to 11,512,137 shares of our common stock (the “Prospectus”). This prospectus supplement includes our Current Report on Form 8-K dated August 1, 2008 and our Quarterly Report on Form 10-Q for the quarter ended June 30, 2008, which were both filed with the U.S. Securities and Exchange Commission on August 5, The information contained in such report is dated as of the date of such report.
